IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

DARRICK THOMAS FERGUSON,

Petitioner, Criminal No. 1:03-cr-310

Vv.

UNITED STATES OF AMERICA,

eee ee ee ee ee ee ee

Respondent.

MEMORANDUM OPINION

THIS MATTER comes before the Court on Petitioner Darrick
Ferguson’s Motion to Reduce Sentence Pursuant to § 404(b) of the
First Step Act of 2018 (the “First Step Act”).

On January 7, 2004, Petitioner was found guilty by a jury on
two counts: (1) conspiracy to distribute 50 grams or more of cocaine
base, in violation of 21 U.S.C. § 841(a)(1) and § 846; and (2)
possession with intent to distribute five grams or more of cocaine
base in violation of 18 U.S.C. § 841(a)({1).

The statutory penalties associated with violating 21 U.S.C. §
84l(a) and § 846 are contained in § 841(b). Based on the five to
50-gram drug weight, § 841(b) called for a statutory minimum
penalty of 20 years to life on Count 1 and 10 years to life on
Count 2. In the Probation Office’s Presentence Report (“PSR”), the
Probation Office found that Petitioner was “responsible” for 324.71

grams of cocaine base. The PSR also stated that Petitioner was
considered a “career offender” because he had prior convictions
for a controlled substance offense and two “crimes of violence.”
The Probation Office also determined that the sentencing guidelines
should be enhanced for possession of a dangerous weapon. As a
result of these adjustments, the PSR concluded that the sentencing
guidelines called for a mandatory 360 months to life imprisonment.
At sentencing on April 16, 2004, the Court found that the sentencing
guidelines were properly assessed and sentenced Petitioner to
concurrent sentences of 360 months incarceration and a 10-year
period of supervised release on Count 1 and Count 2.

In this motion, Petitioner seeks a sentence reduction pursuant
to § 404(b) of the First Step Act. Petitioner, who has not
previously filed any motion under § 404(b), requests that his
sentences on Count 1 and Count 2 be reduced from 360 months to 210
months, to run concurrently, and:'that his terms of supervised
release be reduced from 10 years to six years, to run concurrently.
Respondent United States of America filed an opposition, arguing
that Petitioner is ineligible for a sentence reduction because
“the quantity of cocaine base for which he was responsible
satisfies the increased threshold in the Fair Sentencing Act.”
Respondent also argues that even if Petitioner were eligible for
relief under the First Step Act, no such relief is warranted.

Generally, a court may not modify a term of imprisonment once

it has been imposed. 18 U.S.C. § 3582(c). However, Section 404 (b)

2
of the First Step Act provides an exception to the rule by
providing that “[a] court that imposed a sentence for a covered
offense may, on motion of the defendant . . . impose a reduced
sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
were in effect at the time the covered offense was committed.” A
“covered offense” is defined as a “violation of a Federal criminal
statute, the statutory penalties for which were modified by section
2 or 3 of the Fair Sentencing Act of 2010, that was committed
before August 3, 2010.” First Step Act, § 404(a). In relevant part,
Section 2 of the Fair Sentencing Act increased the drug weight
thresholds contained in penalty provisions of 21 U.S.C. §
841(b) (1) (A) and (B) from 50 grams to 280 grams for a 10-year
minimum sentence, and from five grams to 28 grams for a five-year
minimum sentence.

Because the First Step Act retroactively applies the Fair
Sentencing Act to those individuals convicted of a controlled
substance offense before August 3, 2010 (the date when the Fair
Sentencing Act was enacted), the Fair Sentencing Act’s
modifications to the drug weight thresholds in 21 U.S.C. §
841(b) (1) may now apply to individuals like Petitioner, who was
convicted before August 3, 2010. Even if eligible for a reduced
sentence under the First Step Act, a reviewing court has ample
discretion as to whether to reduce a petitioner’s sentence. First

Step Act, § 404(c); see also United States v. Venable, 943 F.3d

 
187, 194 n.11 (4th Cir. 2019) (“Section 404({(c) reiterates that
district courts retain full discretion in granting or denying
relief on the merits”).

The Respondent primarily argues that Petitioner is ineligible
for a sentence reduction under the First Step Act because he was
“held responsible” for an amount of crack cocaine that exceeds the
drug-quantity thresholds modified by Section 2 and Section 3 of
the Fair Sentencing Act. In other words, Respondent argues that
Petitioner is ineligible for relief because the facts underlying
his “violation” of a federal criminal statute - here, the
approximately 325 grams of cocaine base attributed to him in the
PSR - is an amount which exceeded the Fair Sentencing Act’s
modified 28-gram and 280-gram thresholds in the penalty provisions
of 21 U.S.C. § 841(b). Because the penalty associated with an
amount greater than 280 grams of cocaine base was not modified by
the Fair Sentencing Act, the Respondent contends that Petitioner
would be subject to the same 360-month-to-life sentencing
guideline range today as he was in 2004.

Respondent’s argument relies on the First Step Act’s
definition of a “covered offense.” Section 404(a) of the First
Step Act defines a “covered offense” as “a violation of a Federal
criminal statute, the statutory penalties for which were modified
by section 2 or 3 of the Fair Sentencing Act[.]” Respondent argues

that because the phrase “covered offense” is defined to mean a
“violation” of a Federal criminal statute, the test for whether
Petitioner is eligible depends on whether the penalties associated
with that “violation” were modified by the Fair Sentencing Act.
Contending that the word “violation” means the facts underlying
Petitioner’s actual offense - the nearly 325 grams of cocaine base
to Petitioner by the PSR - Respondent argues Petitioner cannot
benefit from the Fair Sentencing Act’s penalty modifications
because that quantity of cocaine exceeds the Fair Sentencing Act’s
modified thresholds.

Respondent’s argument has been squarely rejected by the

Fourth Circuit. In United States v. Wirsing 943 F.3d 175 (4th Cir.

 

2019), the Fourth Circuit held that the threshold test for
eligibility under the First Step Act was whether the statutory
penalties associated with a petitioner’s “statute of conviction”
were modified by the Fair Sentencing Act. 943 F.3d 175, 182 (4th
Cir. 2019). In reaching its holding, the Wirsing court rejected
the same argument that Respondent makes here: that eligibility
under the First Step Act depends on whether the penalty associated
with a petitioner’s underlying conduct, as described in the PSR,
was modified by the Fair Sentencing Act. Wirsing, 943 F.3d at 185.
Applying Wirsing’s straight-forward eligibility test here, the
Court concludes that Petitioner is indeed eligible for a reduced

sentence because the penalties associated with his “violation” of
the statutes of conviction ~- 21 U.S.C. § 841l(a) and § 846 - were
modified by the Fair Sentencing Act.

Respondent next argues that a reduced sentence is “not
warranted” in this case. Petitioner responds by contending that,
since the date of his incarceration, he has obtained a GED and
completed vocational courses in plumbing and carpentry.
Petitioner’s motion also includes numerous statements of support
from family and friends, including a letter from Petitioner’s son
indicating that he would have a home and job waiting for him after
his release. It is clear from the Court’s review of the record
that Petitioner has taken steps towards reform and rehabilitation
while incarcerated, and that he still enjoys support from a network
of family and friends despite having been incarcerated since 2003.

Having establish that Petitioner is eligible for relief under
the First Step Act, the Court must now determine Petitioner’s
sentence “as if Sections 2 and 3 of the Fair Sentencing Act of
2010 were in effect at the time the covered offense was committed.”
First Step Act, § 404(b). Petitioner argues that had the Fair
Sentencing Act been in effect when he was originally sentenced in
2004, Petitioner would face a statutory maximum penalty of 20
years’ incarceration and an advisory sentencing guideline range of
210 to 262 months. The Court agrees with Petitioner’s analysis of
the statutory penalty and that a sentencing guideline range of 210

to 262 months is appropriate in this case.

6
For the foregoing reasons, the Court finds that Petitioner’s
motion should be granted. After full consideration of the record
and the factors contained in 18 U.S.C. § 3553(a), the Court finds
the sentencing guideline range of 210 to 262 months is appropriate,
and that Petitioner’s sentence should be reduced from 360 months
to 210 months on Count 1 and Count 2, to run concurrently, and
Petitioner’s supervised release should be reduced from 10 years to

6 years on Count 1 and Count 2, to run concurrently.

<
Clrz esnle. “Pn. Atte
CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE
Alexandria, Virginia

January [Beis 2020
